Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed. Claim 1 is independent.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Standifer et al. (US 8440138), Park (US 9427363), Liu (CN 107136640), and Lai et al. (CN 102408583).  Suffice it to say, none of the cited prior art discloses a method for manufacturing a shoe part, comprising: a first mixing step including: mixing a coffee grounds material with a porous material in a stirring manner to form a porous structure with coffee aroma; a standing step including: leaving the porous structure to stand for a period of time in units of hours; a second mixing step including: adding a rubber material, the rubber material covers the porous structure and is provided with a plurality of pores for the coffee aroma to penetrate, so as to form a shoe part filling material; as claimed in independent claim 1, and as such does not anticipate the instant invention as disclosed in independent claim 1.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of the prior art, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739.  The examiner can normally be reached on M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAYAN SALONE/Primary Examiner, Art Unit 3726